IN THE SUPREME COURT OF THE STATE OF NEVADA


                 BRICK P. HOUSTON, JR.,                                  No. 69337
                 Petitioner,
                 vs.
                 HIGH DESERT STATE PRISON; AND
                 WARDEN NEVEN,
                                                                              FILED
                 Respondents.                                                 MAR 0 9 2016
                                                                            TRACIE K. LNDEMAN
                                                                         CLERK OF SUPREME COURT
                                                                         BY    •
                                                                              DEPUTY CLERK



                                     ORDER DISMISSING PETITION

                             This pro se petition was docketed in this court on December
                 10, 2015, without payment of the requisite filing fee. On January 19,
                 2016, this court issued an order directing petitioner to submit an affidavit
                 in support of his motion for waiver of fees and costs within 30 days or the
                 petition would be dismissed. To date, petitioner has not paid the filing fee
                 or otherwise responded to this court's order. Accordingly, cause
                 appearing, the motion is denied and this petition is dismissed.
                             It is so ORDERED.

                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDEMAN

                                                            BY:   Lieiti:f Y. I/0;4i Ap--

                 cc:   Brick P. Houston, Jr.
                       Attorney General/Carson City




 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

  01-1947   e
                                                                                         - 07 63 g